Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-7 and 12-20 in the reply filed on 11/23/2021 is acknowledged.
Claims 8-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/23/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 5-7 refer to the ‘material thickness’ of the sipe and it is unclear what is meant by this recitation. A sipe is a void and is defined by the lack of tread material; therefore it is unclear how a sipe could have a material thickness. For examination purposes, the claims are interpreted as the ‘material thickness’ being treated as the sipe width. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 12-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kleinhoff et al. (US Patent No. 6,564,840 B2).
Regarding claim 1, Kleinhoff teaches a tire (Fig. 1) having a sipe (Fig. 4, Ref. Num. 10) comprising opposing tread elements separated by the sipe (Fig. 4, Ref. Num. 10) each opposing tread element portion including a plurality of positive elements and negative elements (Fig. 5, Ref. Num. 4, 5). The plurality of positive and negative elements include three substantially quadrilateral-shaped planar surfaces.  Kleinhoff also teaches that the planar surfaces can be formed to form cube shapes (Col. 7, Lines 38-45) which will create a 90 degree angle between surfaces and that the surfaces may have rounded edges (Col. 7, Lines 31-33) which will create a rounded terminal point between three surfaces. planar surface being oriented relative to another planar surface by and angle of 90 degrees (Fig. 5, Ref. Num. 4, 5).  
Regarding claim 2, Kleinhoff teaches a radially inner three-dimensional portion (Fig. 5, Ref. Num. 4, 5).

Regarding claim 4, Kleinhoff teaches that the radially outer zig-zag portion includes radially-extended peaks and valleys (Fig. 5, Ref. Num. 4, 5). 
Regarding claim 12, Kleinhoff teaches a sipe blade for forming a sipe in a tire (Fig. 7, Ref. Num. 1) comprising a central plane (Fig. 7, Ref. Num. 1) and a plurality of positive elements and negative elements (Fig. 7, Imprint of tread design). The plurality of positive and negative elements include three substantially quadrilateral-shaped planar surfaces (Fig. 7). Kleinhoff also teaches that the planar surfaces can be formed to form cube shapes (Col. 7, Lines 38-45) which will create a 90 degree angle between surfaces and that the surfaces may have rounded edges (Col. 7, Lines 31-33) which will create a rounded terminal point between three surfaces.
Regarding claim 13, Kleinhoff teaches that the three planar surfaces of the sipe blade include two side surfaces and a top surface where each surface is square in shape (Fig. 7, Ref. Num. 1).
Regarding claim 14, Kleinhoff teaches that the sipe blade includes a radially inner three-dimensional portion (Fig. 7, Ref. Num. 1).
Regarding claim 15, Kleinhoff teaches that the sipe blade includes a radially three-dimensional portion (Fig. 5, The two bottom rows of squares in the sipe) and a radially outer zig-zag portion (Fig. 5, The radially outer most row, the planes marked by 4 and 5). The outer row of planes 4, 5 does form a zig-zag shape and the claim doesn’t require a particular zig-zag shape or a difference between the zig-zag portion and the 3D portion.

Regarding claim 17, Kleinhoff teaches a sipe blade where the positive elements of a first side of the blade appear as negative elements on an exact opposite side (Fig. 30).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-7 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kleinhoff et al. (US Patent No. 6,564,840 B2) as applied to claim 2 and 14 above, and further in view of Taniguchi et al. (US 2011/0220258 A1).
Regarding claim 5, Kleinhoff teaches that the radially inner three-dimensional portion includes a first, second, and third row of elements (Fig. 5, Ref. Num. 4, 5). However, Kleinhoff does not teach that at least two of the rows have a different material thickness (interpreted as sipe width) relative to one another.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kleinhoff with Taniguchi to increase the width of the sipe stepwise in three sections. This modification will improve hydroplaning resistance after wear and suppress heel toe wear (Para. [0028], [0029]).  Modifying Kleinhoff with Taniguchi will put one row of elements on each of the three width sections of the sipe. This will make it so the first, second, and third row all have a different width from each other.
Regarding claim 6, Kleinhoff in view of Taniguchi teaches that the first row has a sipe width of 0.3 to 1.0 mm (Taniguchi; Para. [0026]), the second row has a sipe width of 1.5 mm to 3.5 mm (Para. [0038]), and the third row has a sipe width of 3.0 to 7.0 mm (Para. [0038]). This would make the first row have a sipe width of between 8.5% and 66.7% of the width of the second row. Kleinhoff in view of Taniguchi does not expressly disclose a value of 50% to 100%; however, it would have been obvious to a person of ordinary skill in the art to configure the sipe width of the first row within the claimed range since Kleinhoff in view of Taniguchi discloses the sipe width of the first row as a function of the second row as between 8.5% and 66.7% (Taniguchi; derived from Para. [0026], [0038]), said range overlapping the claimed range. This would also make the second row have a sipe width of between 21.4% and 116.7% of the width of the third row. Kleinhoff in view of Taniguchi does not expressly disclose a value of 50% to 100%; however, it would have been obvious to a person of ordinary skill in the art to configure the sipe width of the second row within the claimed range since Kleinhoff in view of Taniguchi discloses the sipe width of the second row as a function of the third row as between 21.4% and 116.7% (Taniguchi; derived from Para. [0038]), said range overlapping the claimed range.

Regarding claim 18, Kleinhoff teaches a sipe blade where the radially inner three-dimensional portion includes a first, second, and third row of elements (Fig. 7, Ref. Num. 1). However, Kleinhoff does not teach that at least two of the rows have a different material thickness (interpreted as sipe width) relative to one another.
In an analogous art, Taniguchi teaches a sipe where the width of the sipe increases stepwise to the bottom of the sipe in three sections (Fig. 2, Ref. Num. W1, W2, W3).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the sipe blade of Kleinhoff with Taniguchi to have a material thickness that increases stepwise in three sections as that will increase the width of the sipe stepwise in three sections. This modification will improve hydroplaning resistance after wear and suppress heel toe wear (Para. [0028], [0029]).  Modifying Kleinhoff with Taniguchi will put one row of elements on each of the three sections of the sipe blade. This will make it so the first, second, and third row all have a different width from each other.
Regarding claim 19, Kleinhoff in view of Taniguchi teaches a sipe blade where the first row has a material width that leads to a sipe width of 0.3 to 1.0 mm (Taniguchi; Para. [0026]), the second row has a material width that leads to a sipe width of 1.5 mm to 3.5 mm (Para. [0038]), and the third row has a material width that lead to a sipe width of 3.0 to 7.0 mm (Para. [0038]). This would make the first row have a material width of between 8.5% and 66.7% of the width of the second row. Kleinhoff in view of Taniguchi does not expressly disclose a value of 50% to 100%; however, it would have been obvious to a person of ordinary skill in the art to configure the material width of the first row within the claimed range since Kleinhoff in view of Taniguchi discloses the sipe width of the first row as a function of the second row as between 8.5% and 66.7% (Taniguchi; derived from Para. [0026], [0038]), said range 
Regarding claim 20, Kleinhoff in view of Taniguchi teaches a sipe blade where the sipe includes a base (Kleinhoff; Fig. 26c, Ref. Num. 16) which will have the same material width as the third row (Taniguchi; Fig. 2, Ref. Num. W3).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kaji (US 2014/0299245 A1) teaches a sipe with a radially inner 3D portion and a differently shaped radially outer zig-zag portion (Fig. 17B).
Kim et al. (US 2015/0321520 A1) teaches a sipe with a radially inner 3D portion and a differently shaped radially outer zig-zag portion (Fig. 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.J.W./Examiner, Art Unit 1749                                                                                                                                                                                                        



/ROBERT C DYE/Primary Examiner, Art Unit 1749